Citation Nr: 1760647	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-52 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

 The Veteran served on active duty from April 1958 to August 1963.

This matter is on appeal from a rating decision in September 2012 by the Appeals Management Center in Washington, D.C.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been incorporated into the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected asbestosis is more severe than his current evaluations indicate.

At the October 2017 hearing before the Board, the Veteran's spouse indicated that she shared her oxygen to the Veteran for shortness of breath on at least three occasions.  In addition, VA treatment records include a March 2016 PFT which indicates a diagnosis of worsening COPD.

The most recent VA respiratory conditions DBQ was conducted in August 2012.  However, since the evidence suggests that the Veteran's respiratory disability may have worsened since the 2012 VA examination, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his asbestosis.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

The examiner should consider the testimony of the Veteran and his spouse before the Board in October 2017 which indicates that the Veteran's spouse administered her oxygen to him on at least three occasions for shortness of breath and the March 2016 PFT findings and diagnosis of worsening COPD. 

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




